Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Rejoinder 
Claims 8-10,13-15,19-27 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 2/22/2021 is hereby withdrawn and all species are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  This withdrawal is as a result of the final scope of the now allowed claims. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, lines 44-45, after “of” and before “window”, delete “a” and insert – the --.
Claim 9 should read – --The spring drive system according to claim 8, wherein the housing includes a first and a second housing portion fixedly attachable to each other, the first housing portion carrying an assembly of the first cord drum, the first through third gears, the first and second spring reels, the first and second take-up reels and the first and second springs, and the second housing portion carrying an assembly of the second cord drum, the fourth through sixth gears, the third and fourth spring reels, the third and fourth take-up reels and the third and fourth springs.—
Claim 22 should read – --The spring drive system according to claim 21, wherein the housing includes a first and a second housing portion fixedly attachable to each other, the first housing portion carrying an assembly of the cord drum, the first through third gears, the first and second spring reels, the first and second take-up reels and the first and second springs, and the second housing portion carrying an assembly of the second cord drum, the fourth through sixth gears, the third and fourth spring reels, the third and fourth take-up reels and the third and fourth springs.--

Allowable Subject Matter
Claims 8-10,13-15,19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a spring drive system for a window shade as is claimed by the applicant. The references disclose cord drums having gears with spring reels and take up reels but there is no teaching of first and second cord drums in the claimed configuration of the applicant’s device.  Chen ‘656 teaches an array of drums and gears to move four lift cords, and it would not have been obvious modify their relative rotations with each other and their arrangements and then to include a second set of drums and gears in this arrangement. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Regarding claim 19, examiner notes that the final paragraph is referring to the positively recited window shade parts stated in line 1 of claim 19 and not those same parts recited as intended use language in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634